Exhibit 10.11b
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     AMENDMENT (this “Amendment”), dated June 6, 2008, by and among MONRO
MUFFLER BRAKE, INC. (“Borrower”), the several financial institutions party
hereto (“Lenders”), RBS CITIZENS, N.A. (successor by merger to Charter One Bank,
N.A.), as Administrative Agent for Lenders (“Administrative Agent”), JPMorgan
Chase Bank, N.A., as Syndication Agent, and Bank of America, N.A., as
Documentation Agent.
RECITALS
     A. Borrower, Lenders, Administrative Agent, Syndication Agent and
Documentation Agent are parties to the Credit Agreement, dated as of July 13,
2005 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Unless otherwise defined herein, all
capitalized terms used herein or in the Acknowledgement and Consent annexed
hereto shall have the meanings ascribed to them in the Credit Agreement.
     B. Borrower has requested that the Credit Agreement be amended in certain
respects.
     C. Simultaneously with the execution and delivery of this Amendment,
KeyBank National Association (the “New Lender”) has agreed to make loans to the
Borrower and the Borrower desires to accept the commitment of the New Lender and
to cause the New Lender to be added as a “Lender” to the Credit Agreement as
amended hereby, and the Administrative Agent is agreeable to the addition of the
New Lender.
     D. Administrative Agent has advised Borrower that Lenders are willing to
agree to its requests on the terms and subject to the conditions set forth in
this Amendment.
     Accordingly, in consideration of the foregoing, the parties hereto hereby
agree as follows:
     1. Change in Facility Committed Sum.
          (a) Committed Sums. From and after the Amendment No. 2 Effective Date,
the Committed Sum of each Lender shall be the amount stated beside such Lender’s
name for the Facility on Schedule 1 to the Credit Agreement (as amended hereby
and attached hereto as Exhibit A) (which amount is subject to increase as
provided in Section 2.6 to the Credit Agreement and to reduction and
cancellation as provided in this Agreement, including, without limitation, the
provisions of Section 2.5), and such amount (if changed) shall supersede and be
deemed to amend the amount of such Lender’s Committed Sum as set forth on
Schedule 1 to the Credit Agreement as in effect on the Effective Date.

 



--------------------------------------------------------------------------------



 



          (b) New Lender. The New Lender agrees with Borrower, the other Lenders
and Administrative Agent that (i) it will abide by the terms of the Credit
Agreement, as amended hereby, as a “Lender” thereunder, and (ii) the Credit
Agreement as amended hereby shall be binding upon, inure to the benefit of, and
be enforceable by and against it. Borrower hereby consents to the New Lender
being added as a “Lender” under the Credit Agreement, as amended hereby,
effective as of the Amendment No. 2 Effective Date.
          (c) Adjustment of Outstanding Borrowings. If any Borrowings are
outstanding under the Credit Agreement on the Amendment No. 2 Effective Date,
Lenders shall on the Amendment No. 2 Effective Date, at the direction of
Administrative Agent, make appropriate adjustments among themselves in order to
ensure that the amount (and Type) of the Borrowings outstanding to Borrower from
each Lender under the Credit Agreement (as of the Amendment No. 2 Effective
Date) are proportionate to Lenders’ respective Pro Rata Part, after giving
effect to the increase in the Facility Committed Sum and the Committed Sum of
the New Lender. The Borrower agrees and consents to the terms of this
Section 1(c).
     2. Amendments to Credit Agreement.
          (a) Additional Definitions. Section 1.1 of the Credit Agreement is
hereby amended by adding the following new definitions in the appropriate
alphabetical order:
     Amendment No. 2 means Amendment No. 2 to Credit Agreement dated as of June
6, 2008 by and among the Borrower, the Lenders party thereto, the Syndication
Agent, the Documentation Agent and the Administrative Agent.
     Amendment No. 2 Effective Date means the date that the conditions to the
effectiveness of Amendment No. 2 have been satisfied.
          (b) CAPEX. Section 1.1 of the Credit Agreement is hereby amended by
deleting the definition of “CAPEX” in its entirety and substituting the
following therefor:
     CAPEX means, for any Four Quarter Period, capital expenditures for fixed or
capital assets that are required to be capitalized on a balance sheet prepared
in accordance with GAAP minus the sum of (a) any net proceeds of sale/leasebacks
permitted by Sections 9.10 or 9.16, (b) (without duplication) any capital
expenditures incurred for equipment purchased and then sold, transferred or
otherwise disposed of pursuant to sale/leaseback facilities permitted pursuant
to Section 9.10 and (c) any net proceeds from any sales, transfers or other
dispositions of any fixed assets permitted by Section 9.10; provided that
capital expenditures not to exceed $20,000,000 incurred in connection with the
acquisition by the Borrower of up to 30 store locations from the August family
shall not be included in the determination of CAPEX in any Four Quarter Period
in which such acquisition shall have occurred.

- 2 -



--------------------------------------------------------------------------------



 



          (c) Option Increase in Facility Committed Sum. Section 2.6(b) of the
Credit Agreement is hereby deleted in its entirety and the following substituted
therefor:
     (b) Upon any increase in the Facility Committed Sum pursuant to Section
2.6(a), Lenders shall on the effective date of such increase, at the direction
of Administrative Agent, make appropriate adjustments among themselves in order
to ensure that the amount (and Type) of the Borrowings outstanding to Borrower
from each Lender under the Credit Agreement (as of the effective date of such
increase) are proportionate to Lenders’ respective Pro Rata Part, after giving
effect to any increase of the Committed Sum of any Lender and to any Committed
Sum of any additional financial institution.
          (d) Lenders. All references to a “Lender” or the “Lenders” in the
Credit Agreement or the other Loan Documents shall be deemed to refer to the
Lenders and the New Lender.
          (e) Credit Agreement. All references to “this Agreement” in the Credit
Agreement and to “the Credit Agreement” in the other Loan Documents shall be
deemed to refer to the Credit Agreement as amended hereby.
          (f) Facility Notes. All references to (i) a “Facility Note” or the
“Facility Notes” or (ii) a “Note” or the “Notes” in the Credit Agreement or the
other Loan Documents shall be deemed to refer to include a reference to the
Facility Notes issued pursuant hereto.
     3. Conditions to Effectiveness. This Amendment shall be effective upon the
satisfaction of each of the following conditions:
          (a) Administrative Agent shall have received an executed counterpart
of this Amendment signed by Borrower, the Lenders and Administrative Agent.
          (b) Administrative Agent shall have received an executed counterpart
of the acknowledgement and consent annexed hereto duly executed by the
Guarantor.
          (c) Administrative Agent shall have received (i) a replacement
Facility Note for each Lender that is increasing its Committed Sum pursuant
hereto and (ii) a Facility Note for the New Lender, each signed on behalf of
Borrower.
          (d) Administrative Agent shall have received a certificate, dated the
Amendment No. 2 Effective Date, of the secretary or assistant secretary or other
analogous counterpart of Borrower: (i) attaching a true and complete copy of the
resolutions of its board of directors and of all other documents evidencing all
necessary corporate or other action (in form and substance satisfactory to
Administrative Agent) taken to authorize this Amendment and the other Loan
Papers to which it is a party delivered in connection herewith and the
transactions contemplated hereby; (ii) certifying that since the Effective Date
its charter and bylaws have not been amended, restated, supplemented or
otherwise modified in any respect (or, in the event of any such

- 3 -



--------------------------------------------------------------------------------



 



amendments, restatements, supplements or other modifications, attaching a true
and complete copy of its charter and bylaws); (iii) setting forth the incumbency
of its officer or officers (or other analogous counterpart) who may sign this
Amendment and the other Loan Papers to which it is a party delivered in
connection herewith, including therein a signature specimen of such officer or
officers (or other analogous counterpart); and (iv) attaching a certificate of
good standing of the secretary of state of the jurisdiction of its
incorporation.
          (e) The representations and warranties contained in the Credit
Agreement shall be true and correct in all material respects (except to the
extent (i) that the representations and warranties speak to a specific date or
(ii) the facts on which such representations and warranties are based have been
changed by transactions contemplated or permitted by the Credit Agreement) and
no Default, or Potential Default, shall exist.
          (f) Administrative Agent shall have received all fees and other
amounts due and payable in connection with this Amendment.
          (g) Borrower shall have paid the reasonable fees and disbursements of
counsel to Administrative Agent and Lenders in connection with this Amendment.
Administrative Agent shall notify Borrower and Lenders of the effective date of
this Amendment, and such notice shall be conclusive and binding.
     4. Representations, Warranties and Covenants. Borrower hereby represents
and warrants to and covenants and agrees with Administrative Agent and Lenders
that:
          (a) The representations and warranties set forth in the Loan Papers
(except to the extent (i) that the representations and warranties speak to a
specific date or (ii) the facts on which such representations and warranties are
based have been changed by transactions contemplated or permitted by the Credit
Agreement) are true and correct in all material respects as of the date hereof
and with the same effect as though made on and as of the date hereof.
          (b) No Default and no Potential Default now exists or would exist.
          (c) (i) The execution, delivery and performance by Borrower of this
Amendment is within its organizational powers and have been duly authorized by
all necessary action (corporate or otherwise) on the part of Borrower, (ii) this
Amendment is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as enforceability may be
limited by applicable Debtor Relief Laws and general principles of equity, and
(iii) neither this Amendment nor the execution, delivery and performance by
Borrower hereof: (A) contravenes the terms of Borrower’s organization documents,
(B) violates any Material Agreements to which it is a party, other than a
violation which would not cause a Material Adverse Event, (C) violates any
provision of Law or order of any Tribunal applicable to it, other than
violations that individually or collectively are not a Material Adverse Event,
or (D) results in the creation or imposition of any Lien (other than the Lender
Liens) on any asset of any Company.

- 4 -



--------------------------------------------------------------------------------



 



     5. Effect; No Waiver.
          (a) Borrower hereby (i) reaffirms and admits the validity and
enforceability of the Loan Papers and all of its obligations thereunder and
(ii) agrees and admits that it has no defenses to or offsets against any such
obligation. Except as specifically set forth herein, the Credit Agreement and
the other Loan Papers shall remain in full force and effect in accordance with
their terms and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any existing or
future Default, whether known or unknown or any right, power or remedy of
Administrative Agent or Lenders under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement, except as specifically set
forth herein.
          (b) Borrower hereby (i) reaffirms all of its agreements and
obligations under the Security Documents, (ii) reaffirms that all Obligations of
Borrower under or in connection with the Credit Agreement as modified hereby are
“Obligations” as that term is defined in the Security Documents and
(iii) reaffirms that all such Obligations continue to be secured by the Security
Documents, which remains in full force and effect and is hereby ratified and
confirmed.
     6. Miscellaneous.
          (a) Borrower and each of the other Companies will take, and Borrower
will cause the other Companies to take, all actions that may be required under
any applicable law, or which Administrative Agent or the Majority Lenders may
reasonably request, to effectuate the transactions contemplated hereby or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of Borrower.
          (b) Borrower shall pay Administrative Agent upon demand for all
reasonable expenses, including reasonable attorneys’ fees and expenses of
Administrative Agent, incurred by Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment.
          (c) THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS (OTHER THAN
CONFLICT-OF-LAWS PROVISIONS) OF THE STATE OF NEW YORK AND OF THE UNITED STATES
OF AMERICA.
          (d) This Amendment shall be binding upon Borrower, Administrative
Agent and Lenders and their respective successors and assigns, and shall inure
to the benefit of Borrower, Administrative Agent and Lenders and the respective
successors and assigns of Administrative Agent and Lenders.
          (e) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.
[Signature pages follow.]

- 5 -



--------------------------------------------------------------------------------



 



Exhibit 10.11b
     AS EVIDENCE of the agreement by the parties hereto to the terms and
conditions herein contained, each such party has caused this Amendment to be
executed on its behalf.

              MONRO MUFFLER BRAKE, INC.
 
       
 
  By:   /s/ Catherine D’Amico
 
       
 
  Name:   Catherine D’Amico
 
  Title:   EVP-Finance, CFO & Treasurer
 
            RBS CITIZENS, N.A. (successor by     merger to Charter One Bank,
N.A.), as     Administrative Agent and as a Lender
 
       
 
  By:   /s/ Daniel Bernard
 
       
 
  Name:   Daniel Bernard
 
  Title:   Senior Vice President
 
            BANK OF AMERICA, N.A., as     Documentation Agent and a Lender
 
       
 
  By:   /s/ Colleen O’Brien
 
       
 
  Name:   Colleen O’Brien
 
  Title:   Senior Vice President
 
            JPMORGAN CHASE BANK, N.A.,     as Syndication Agent and a Lender
 
       
 
  By:   /s/ Bruce Yoder
 
       
 
  Name:   Bruce Yoder
 
  Title:   Vice President
 
            HSBC BANK USA, NATIONAL     ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Guy R. Nudd
 
       
 
  Name:   Guy R. Nudd
 
  Title:   First Vice President
 
       

 



--------------------------------------------------------------------------------



 



              MANUFACTURERS & TRADERS     TRUST COMPANY, as a Lender


 
  By:   /s/ Randall C. Cardon
 
       
 
  Name:   Randall C. Cardon
 
  Title:   Vice President
 
            KEYBANK NATIONAL     ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Carl J. Luger, Jr.
 
       
 
  Name:   Carl J. Luger, Jr.
 
  Title:   Senior Vice President

 